Case 2:19-cV-00158-E.]F Document 2 Filed 03/07/19 Page 1 of 11

Carolyn Perkins, Esq. (13469)
Law Offices of Carolyn Perkins
P.O. Box 52704

Salt Lake City, Utah 84106
Telephone: (801) 405-9954

E-mail: cperkins@lZlaw.com

Lawrence A. Fuller, Esq., pro hac vice pending
FULLER, FULLER & ASSOCIATES, P.A.
12000 Biscayne Blvd., Suite 502

North Miami, FL 33181

Telephone: (305) 891-5199

Facsimile: (305) 893-9505

E-mail: quller@fullerfuller.com

Attomeys for Plaintiffs

 

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF UTAH

 

STEVEN FISI-[ER, Individually,
and ACCESS 4 ALL, INC., a Florida
Non-Prolit Corporation,
: COMPLAINT
PlaintiH`s, : (lnjunctive Relief Demanded)

vs.

Case No.:
URBAN SALT LAKE HOTEL COMPANY,
LLC, a Foreign Limjted Liability Company,

Defendant.

 

Plaintifi`s, STEVEN FISHER, Individually, and ACCESS 4 ALL, INC., a Florida Non-
Proflt Corporation, on their behalf and on behalf of all other mobility impaired individuals

similarly situated (sometimes referred to as “Plaintiffs”) hereby sue the Defendant, URBAN

Case 2:19-cV-00158-E.]F Document 2 Filed 03/07/19 Page 2 of 11

SALT LAKE HOTEL COMPANY, LLC, a Foreign Limited Liability Company (sometimes
referred to as “Defendant”), for lnjunctive Relief, and attorneys’ fees, litigation expenses, and

costs pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 e_t M (“ADA”).

1. Plaintiff, STEVEN FISHER, is an individual who resides in Stansbury Park,
Utah, in the County of Tooele.

2. Plaintiff, ACCESS 4 ALL, INC., is a non-profit corporation formed under the
laws of the State of Florida. ACCESS 4 ALL, INC. maintains its principal office in the
County of Los Angeles.

3. Defendant’s property, DoubleTree Suites by Hilton Hotel Salt Lake City, is
located at 110 West 600 South, Salt Lake City, Utah, 84101 in the County of Salt Lake.

4. Venue is properly located in the District of Utah because venue lies in the judicial
district of the property situs. The Defendant’s property is located in and does business within
this judicial district

5. Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given
original jurisdiction over actions which arise from the Defendant’s violations of Title III of the
Americans with Disabilities Act, 42 U.S.C. § 12181 e_t s_eg. See also 28 U.S.C. §2201 and
§2202.

6. Plaintiff, Steven Fisher has suffered and will continue to suffer direct and indirect
injury as a result of the Defendants discrimination until the Defendant is compelled to comply
with the requirements of the ADA.

7. Plaintiff, Steven Fisher is a Utah resident, is sui juris, and qualified as an
individual with disabilities as defined by the ADA. Mr. Fisher has cancer in his spine, and four

metal rods in place to hold the cadaver bone in his back. He frequently needs to use a wheelchair

Case 2:19-cV-00158-E.]F Document 2 Filed 03/07/19 Page 3 of 11

for mobility.

8. Plaintiff, ACCESS 4 ALL, INC. is a nonprofit Florida corporation. Members of
this organization include individuals with disabilities as defined by the ADA, and are
representative of a cross-section of the disabilities to be protected from discrimination by the
ADA. 'I'he purpose of this organization is to represent the interest of its members by assuring
places of public accommodation are accessible to and usable by the disabled and that its
members are not discriminated against because of their disabilities ACCESS 4 ALL, INC. and
its members have suffered and will continue to suffer direct and indirect injury as a result of the
Defendant=s discrimination until the Defendant is compelled to comply with the requirements of
the ADA.

9. Steven Fisher of Access 4 All, Inc., has visited the property on November 29 and
November 30, 2018 which forms the basis of this lawsuit and plans to return to the property once
the barriers to access are corrected, and the facility become fully accessible.

10. Steven Fisher, of Access 4 All, lnc., has encountered architectural barriers at the
subject property, which have endangered his safety, as set forth in paragraph 14 hereof.

11. Defendant owns, leases, leases to, or operates a place of public accommodation as
defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and 36.104.
Defendant is responsible for complying with the obligations of the ADA. The place of public
accommodation that the Defendant owns, operates, leases or leases to is a property known as
DoubleTree Suites by Hilton Hotel Salt Lake City, and is located at 110 West 600 South, Salt
Lake City, Utah 84101.

12. Access 4 All, Inc. and one or more of its members, including Steven Fisher, have

a realistic, credible, existing and continuing threat of discrimination from the Defendant’s non-

Case 2:19-cV-00158-E.]F Document 2 Filed 03/07/19 Page 4 of 11

compliance with the ADA with respect to the property as described but not necessarily limited to
the allegations in paragraph 14 of this Complaint. PlaintiH`s have reasonable grounds to believe
that user members will continue to be subjected to discrimination in violation of the ADA by the
Defendant Plaintiffs desire to visit the subject property not only to avail themselves of the goods
and services available at the properties but to assure themselves that the property is in
compliance with the ADA so that the individual Plaintiifs, the disability group and others
similarly-situated will have full and equal enjoyment of the properties without fear of
discrimination

13. The Defendant has discriminated against the individual Plaintiffs, and one or
more members of the Plaintiff organization, by denying them access to, and full and equal
enjoyment of, the goods, services, facilities, privileges, advantages and/or accommodations of
the buildings, as prohibited by 42 U.S.C. ' 12182 e_t s_e_q.

l4. The Defendant has discriminated, and is continuing to discriminate, against the
Plaintiff in violation of the ADA by failing to, inter alia, have accessible facilities by January 26,
1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of
$500,000 or less). A preliminary inspection of DoubleTree Suites by Hilton Hotel Salt Lake
City has shown that violations exist. These violations that Steven Fisher has personally observed

or encountered, and which were verihed by an ADA expert, include, but are not limited to:

Parking

a) There is no route to the street and sidewalk nom the hotel which is in violation of
ADAAG and 2010 ADAS requirements This condition prevents Plaintiff access to the
subject property to safely enter and exit without using the vehicular route.

b) The ramps in the parking area have excessive slopes which violates Section 405 of 2010
ADAS requirements This created a dangerous condition for the Plaintiff and can cause
him to fall out of his wheelchair.

g)

h)

j)

k)

1)

Case 2:19-cV-00158-E.]F Document 2 Filed 03/07/19 Page 5 of 11

There are excessive slopes to enter the hotel which violate 2010 ADAS requirements
This created a hazard to the Plaintiff.

Access out of the hotel leads to curbs in violation of 2010 ADAS requirements This
condition prevents unassisted access by the Plaintiff.

There is no accessible route to parking for those using wheelchairs which is in violation
of ADAAG and Section 402 of 2010 ADAS requirements This condition prevents safe
access to the Plaintiff.

Garage areas lead to stairs violating Section 502 of 2010 ADAS requirements This
condition prevents access by the Plaintiff.

The smoking area in garage is inaccessible and is in violation of 2010 ADAS. This
condition prevents access by the Plaintiff.

Cross slope on exterior route impede Mr. Fisher’s path of travel to and through hotel area
from streets, sidewalks and transit which violates 2010 ADAS requirements

Accessible parking spaces contain slopes that are inaccessible and impede Mr. Fisher’s
ability to enter the hotel building which violates ADAAG Section 4.6 and 2010 2010
ADAS Section 502.

The accessible parking signs are below the required height and violate ADAAG and 2010
ADAS Section 502. This condition made it difficult for Plaintiff to identify disabled
parking.

Entrance Access and Path of Travel

Doors to enter buildings &om parking spaces lacks required maneuvering space and
entrance door thresholds exceed l/z” in height violating ADAS requirements This
condition prevented unassisted access by the Plaintiff.

Access to Goods and Services

The pool and spa are inaccessible which violates 2010 ADAS requirements This
condition denied the Plaintiif access to the hotel’s facilities

m) The dining area lacks knee and toe clearance which violates 2010 ADAS requirements

'I'his condition prevented access to the Plaintiff.

n) Bars are inaccessible to wheelchair users and the boarding pass station is beyond reach

and violates ADAAG and 2010 ADAS requirements These conditions deny access to
the Plaintiff.

o) The emergency phones are beyond reach and violates the 2010 ADAS requirements

This condition denied access to the Plaintiff.

p)

t)

Case 2:19-cV-00158-E.]F Document 2 Filed 03/07/19 Page 6 of 11

The sun deck is accessed by stairs and impedes Mr. Fisher’s ability to enter the sun deck
area which is in violation of ADAAG and 2010 ADAS requirements This condition
denied access to the Plaintiff.

The coat hooks and folding table in laundry room are mounted beyond the allowable
limits and violates the ADAAG and 2010 ADAS requirements This condition denied
access to the Plaintiff.

Mr. Fisher was unable to access the laundry area which lacked the required maneuvering
space to traverse and is in violation of ADAAG and 2010 ADAS requirements

Access to Common Area Restrooms

Lavatory lacks knee space in violation of 2010 ADAS requirements This condition
prevents access to the lavatory by Plaintiff.

The grab bars are obstructed by the seat cover dispenser and is in violation of ADAAG
and 2010 ADAS requirements This condition makes access to the grab bar difficult by
the Plaintiff.

The changing table is mounted at an excessive height which violates the ADAAG and
2010 ADAS requirements

The stall door is not self closing and lacks the required hardware which is in violation of
the ADAAG and 2010 ADAS requirements This condition makes use of the stall
difficult for the Plaintiff.

w) The rriirrors are mounted in excess of 40” above finished floor which is in violation of the

ADAAG and 2010 ADAS requirements This condition made access to the mirrors
difficult for the Plaintiff.

The paper towel dispenser is beyond reach and is in violation of the ADAAG and 2010
ADAS requirements This condition prevented access by the Plaintiff.

There are multiple urinals with none accessible for wheelchair users which violate
ADAAG Section 4.15 and 2010 ADAS Section 605. This can prevent availability by the
Plaintiff.

There is no ambulatory stall provided where required which violates the ADAAG and
2010 ADAS requirements This condition limits the facility’s accessible features
available to Plaintiff.

Access to Guestroom Areas

aa) The therrnostatic controls are beyond reach violating the 2010 ADAS requirements

This condition denied access to the Plaintiff.

Case 2:19-cV-00158-E.]F Document 2 Filed 03/07/19 Page 7 of 11

bb) The maneuvering clearance to exit the restroom was obstructed in violation of the 2010
ADAS requirements This condition made it difficult to exit without assistance

cc) The curtain rods are inaccessible to Mr. Fisher and in violation of the ADAAG and 2010
ADAS requirements

dd) The desk lacks required knee clearance and violates the ADAAG and 2010 ADAS
requirements This condition prevents access by the Plaintiff.

ee) The wet bar and rriirror in the guestroom were inaccessible to Mr. Fisher and in violation
of the ADAAG and 2010 ADAS requirements

ii) The door lacks the required approach space and violates the ADAAG and 2010 ADAS
requirements "[his condition denied access to Plaintiff.

gg) The restroom slopes at the door and violates the ADAAG and 2010 ADAS requirements
This condition created a safety hazard to the Plaintiff.

hh) The shower and tub seat are improperly designed and violates the ADAAG and 2010
ADAS requirements This condition made it difficult for Plaintiff to bathe without
assistance.

ii) The flush control on the wall side is in violation of the ADAAG and 2010 ADAS
requirements This condition made it difficult to flush the toilet safely.

jj) The rear grab bar is less than 36” and violates the ADAAG and 2010 ADAS
requirements

kk) The toilet paper dispenser is improper and violates the ADAAG and 2010 ADAS
requirements This condition made access more difficult

ll) The clear floor space at the water closet is obstructed and violates ADAAG and 2010
ADAS requirements This condition makes it difficult to access the water closet by the
Plaintiff.

mm) The side grab bar fails to extend 54” from the rear wall and violates ADAAG and
2010 ADAS requirements This condition made it more difficult for Plaintiff to
use grab bars

nn) The mirror near the water closet is obstructed by the grab bar that is mounted beyond the
maximum allowable height and violates the ADAAG and 2010 ADAS requirements
This condition obstructed use by the Plaintiff.

oo) The showers grab bars and controls are inaccessible and violate the ADAAG and 2010
ADAS requirements This condition made bathing diiiicult for Plaintiff.

Case 2:19-cV-00158-E.]F Document 2 Filed 03/07/19 Page 8 of 11

pp) The shower is not of the required design in violation of 2010 ADAS requirements This
condition obstructed use by the Plaintiff.

qq) There is less than 36” between both beds in violation of 2010 ADAS requirements This
condition made access more difficult for Plaintiff.

Maintenance

rr) The accessible features of the facilities are not maintained, creating barriers to access for
the Plaintiffs, as set forth herein, in violation of 28 CFR §36.211.

15. The foregoing violations also violate the 1991 Americans with Disability Act
Accessibility Guidelines (ADAAG), and the 2010 Standards for Accessible Design, as adopted
by the U.S. Department of Justice.

16. The discriminatory violations described in paragraph 14 are not an exclusive list
of the Defendant’s ADA violations Plaintiffs require the inspection of the Defendant’s places
of public accommodation in order to photograph and measure all of the discriminatory acts
violating the ADA and all of the barriers to access The Plaintiffs, and all other individual
members of the Plaintiff organization similarly situated, have been denied access to, and have
been denied the benefits of services, programs and activities of the Defendant’s buildings and
its facility, and have otherwise been discriminated against and damaged by the Defendant
because of the Defendant’s ADA violations, as set forth above. The individual Plaintifi`s, and
all others similarly situated will continue to suffer such discrimination, injury and damage
without the immediate relief provided by the ADA as requested herein. In order to remedy this
discriminatory situation, the Plaintiffs require an inspection of the Defendant’s places of
public accommodation in order to determine all of the areas of non-compliance with the
Americans with Disabilities Act.

17. Defendant has discriminated against the Plaintiff organization and member

Case 2:19-oV-00158-E.]F Dooument 2 Filed 03/07/19 Page 9 of 11

Steven Fisher, by denying access to full and equal enjoyment of the goods services
facilities privileges advantages and/or accommodations of its places of public
accommodation or commercial facilities in violation of 42 U.S.C. ' 12181 Lse_q. and 28 CFR
36.302 M. Furthermore, the Defendant continues to discriminate against the Plaintiffs and
all those similarly situated by failing to make reasonable modifications in policies practices or
procedures when such modifications are necessary to afford all offered goods services
facilities privileges advantages or accommodations to individuals with disabilities and by
failing to take such efforts that may be necessary to ensure that no individual with a disability is
excluded, denied services segregated or otherwise treated differently than other individuals
because of the absence of auxiliary aids and services

18. Plaintiffs are without adequate remedy at law and are suffering irreparable harm.
Considering the balance of hardships between Plaintiffs and Defendant, a remedy in equity is
warranted. Furthermore, the public interest would not be disserved by a permanent injunction.

19. Plaintiffs have retained the undersigned counsel and are entitled to recover
attorneys’ fees costs and litigation expenses from the Defendant pursuant to 42 U.S.C. § 12205
and 28 CFR 36.505.

20. Defendant is required to remove the existing architectural barriers to the
physically disabled when such removal is readily achievable for its place of public
accommodation that have existed prior to January 26, 1992, 28 CFR 36.304(a); in the altemative,
if there has been an alteration to Defendant’s place of public accommodation since January 26,
1992, then the Defendant is required to ensure to the maximum extent feasible, that the altered
portions of the facilities are readily accessible to and useable by individuals with disabilities

including individuals who use wheelchairs, 28 CFR 36.402; and finally, if the Defendant’s

Case 2:19-oV-00158-E.]F Dooument 2 Filed 03/07/19 Page 10 of 11

facilities is one which was designed and constructed for first occupancy subsequent to January
26, 1-993, as defined in 28 CFR 36.401, then the Defendant’s facilities must be readily accessible
to and useable by individuals with disabilities as defined by the ADA.

21. Notice to Defendant is riot required as a result of the Defendant’s failure to cure
the violations by January 26, 1992 (or January 26, 1993, if Defendants have 10 or fewer
employees and gross receipts of $500,000 or less). All other conditions precedent have been met
by Plaintiff or waived by the Defendant.

22. Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant
Plaintiffs Injunctive Relief, including an order to require the Defendants to alter DoubleTree
Suites by Hilton Salt Lake City to make the facility readily accessible and useable to the
Plaintiffs and all other persons with disabilities as defined by the ADA; or by closing the facility
until such time as the Defendant cures its violations of the ADA. The Order shall further require
the Defendant to maintain the required assessable features on an ongoing basis and to require the
institution of a policy that requires Defendant to maintain its accessible features The Order shall
further require the Defendant to maintain the required assessable features on an ongoing basis
and to require the institution of a policy that requires Defendant to maintain its accessible

features

WHEREFORE, Plaintiffs respectfully request:

a. The Court issue a Declaratory Judgment that determines that the
Defendant at the commencement of the subject lawsuit is in violation of Title III of the
Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

b. Injunctive relief against the Defendant including an order to make all

readily achievable alterations to the facilities; or to make such facilities readily accessible

10

Case 2:19-oV-00158-E.]F Dooument 2 Filed 03/07/19 Page 11 of 11

to and usable by individuals with disabilities to the extent required by the ADA; and to
require the Defendant to make reasonable modifications in policies practices or
procedures when such modifications are necessary to afford all offered goods services
facilities privileges advantages or accommodations to individuals with disabilities and
by failing to take such steps that may be necessary to ensure that no individual with a
disability is excluded, denied services segregated or otherwise treated differently than

other individuals because of the absence of auxiliary aids and services

c. An award of attorney’s fees costs and litigation expenses pursuant to 42
U.S.C. § 12205.
d. Such other relief as the Court deems just and proper, and/or is allowable

under Title III of the Americans with Disabilities Act.

Wi:ymmed,
Daie; /‘"M.L L_»f ,2019 A\

erkii`l§, Esé. (13469)
Law Offices of Carolyn Perkins
P.O. Box 52704
Salt Lake City, Utah 84106
Telephone: (801) 405-9954

E-mail: cperkins@lZlaw.com

Lawrence A. Fuller, Esq., pro hac vice pending
FULLER, FULLER & ASSOCIATES, P.A.
12000 Biscayne Blvd., Suite 502

North Miami, FL 33181

Telephone:(3 05) 891-5199

Facsimile: (305) 893-9505

E-mail: quller@fullerfuller.com

11

